Fourth Court of Appeals
                                San Antonio, Texas
                                     January 19, 2018

                                   No. 04-17-00670-CV

                              Desiree Shvonne MARSHALL,
                                        Appellant

                                             v.

                                    Bonnie MULLER,
                                        Appellee

                From the 407th Judicial District Court, Bexar County, Texas
                             Trial Court No. 2015-CI-20521
                     Honorable John D. Gabriel, Jr., Judge Presiding


                                      ORDER
      The appellant’s motion for extension of time to file brief is GRANTED.




                                                  _________________________________
                                                  Rebeca C. Martinez, Justice


       IN WITNESS WHEREOF, I have hereunto set my hand and affixed the seal of the said
court on this 19th day of January, 2018.



                                                  ___________________________________
                                                  KEITH E. HOTTLE,
                                                  Clerk of Court